                    1     WILLIAM L. BOWEN, SBN 229938
                          BOWEN & NGUYEN, LLP
                    2     2540 Douglas Blvd., Suite 200
                          Roseville, CA 95661
                    3     Telephone: 916.742.2220
                          Facsimile: 916.288.9858
                    4     Bill@BowenNguyen.com
                    5     Attorneys for Plaintiff KEVIN BESS
                    6     MICHAEL G. PEDHIRNEY, Bar No. 233164
                          LITTLER MENDELSON, P.C.
                    7     333 Bush Street, 34th Floor
                          San Francisco, CA 94104
                    8     Telephone:    415.433.1940
                          mpedhirney@littler.com
                    9
                          JOHN H. ADAMS, JR., Bar No. 253341
                  10      LITTLER MENDELSON, P.C.
                          500 Capitol Mall
                  11      Suite 2000
                          Sacramento, CA 95814
                  12      Telephone:    916.830.7200
                          jhadams@littler.com
                  13
                          Attorneys for Defendant
                  14      ADAMS & ASSOCIATES, INC.
                  15

                  16                                    UNITED STATES DISTRICT COURT

                  17                                    EASTERN DISTRICT OF CALIFORNIA

                  18      KEVIN BESS,                                Case No. 2:17-cv-00173-TLN-KJN
                  19                       Plaintiff,                JOINT STIPULATION AND ORDER TO
                                                                     CONTINUE THE NON-EXPERT
                  20            v.                                   DISCOVERY CUTOFF
                  21      ADAMS & ASSOCIATES, INC.,
                  22                       Defendant.
                  23

                  24

                  25

                  26

                  27

                  28
LITTLER MENDELSON, P.C.   JOINT STIP & ORDER TO CONTINUE NON-                         Case No. 2:17-cv-00173-TLN-KJN
      500 Capitol Mall
        Suite 2000
                          EXPERT DISCOVERY CUTOFF
   Sacramento, CA 95814
       916.830.7200
                    1                    Plaintiff Kevin Bess (“Plaintiff”) and Defendant Adams & Associates, Inc.
                    2     (“Defendant”) (collectively, Plaintiff and Defendant are referred to as the “Parties”), by and through
                    3     their respective counsel of record, hereby stipulate to extend the November 8, 2019, non-expert
                    4     discovery cutoff by 60 days, until January 7, 2020. In support of this stipulation, the parties offer the
                    5     following:
                    6                    1.      The Parties believe that the current fact discovery cutoff does not allow
                    7     enough time to complete the discovery that the Parties anticipate they will need.
                    8                    2.      The Parties believe they require a limited extension of time to complete
                    9     discovery and depositions without affecting any other deadline established by the Court.
                  10                     3.      Having reviewed the respective schedules of counsel, the Parties believe that
                  11      an extension of the fact discovery cutoff from November 8, 2019, to January 7, 2020, would allow
                  12      the parties sufficient time to complete fact discovery without affecting any other deadlines.
                  13                     THEREFORE, subject to the approval of this Court, it is hereby stipulated and
                  14      agreed that the cutoff for non-expert discovery be extended by 60 days, making the new deadline
                  15      January 7, 2020.
                  16                     IT IS SO STIPULATED.
                  17
                          Dated: October 11, 2019
                  18
                                                                          /s/ William L. Bowen (as authorized on 10.11.19)
                  19                                                      WILLIAM L. BOWEN
                                                                          BOWEN & NGUYEN, LLP
                  20                                                      Attorneys for Plaintiff
                                                                          KEVIN BESS
                  21
                          Dated: October 11, 2019
                  22

                  23
                                                                          /s/ John H. Adams, Jr.
                  24                                                      MICHAEL G. PEDHIRNEY
                                                                          JOHN H. ADAMS, JR.
                  25                                                      LITTLER MENDELSON, P.C.
                                                                          Attorneys for Defendant
                  26                                                      ADAMS & ASSOCIATES, INC.
                  27

                  28
LITTLER MENDELSON, P.C.   JOINT STIP & ORDER TO CONTINUE NON-                                     Case No. 2:17-cv-00173-TLN-KJN
      500 Capitol Mall
        Suite 2000        EXPERT DISCOVERY CUTOFF
   Sacramento, CA 95814
       916.830.7200
                    1                  IT IS SO ORDERED.
                    2     DATED: October 15, 2019
                    3                                                Troy L. Nunley
                                                                     United States District Judge
                    4

                    5

                    6

                    7

                    8

                    9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER MENDELSON, P.C.   JOINT STIP & ORDER TO CONTINUE NON-   2.             Case No. 2:16-cv-02300-TLN-KJN
      500 Capitol Mall    EXPERT DISCOVERY CUTOFF
        Suite 2000
   Sacramento, CA 95814
       916.830.7200
